Title: From Alexander Hamilton to William Denning, [12 February 1781]
From: Hamilton, Alexander
To: Denning, William



My Dr. Sr:
[New Windsor, New York, February 12, 1781]

We are all very unhappy that we cannot have the pleasure of accepting your invitation on account of a journey we are on the point of making. The General and Mrs. Washington request me to present their respects to you and Mrs. Denning and make their apology. The Marquis does the same. He is of the traveling party. Mrs. Hamilton joins me in compliments to Mrs. Denning. Believe me to be sincerely   Dr Sr Yr. friend & servant
A Hamilton
Monday Afternoon
I shall forward the letter agreeable to your wish.
